Citation Nr: 1241563	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO. 04-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed back disorder.



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the RO.

In September 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who has subsequently retired.  A transcript of the hearing is associated with the claims file.

In an October 2008 decision, the Board denied the Veteran's claim of service connection for a back disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court vacated the October 2008 decision and remanded the matter back to the Board for additional consideration.  

In August 2012, the Veteran indicated that he did not wish to appear at another hearing.

The appeal is being remanded to the RO for additional development of the record.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reports injuring his back in service while moving sandbags at the same time that he experienced significant right groin pain.

The Veteran has been receiving Social Security Administration (SSA) disability benefits since at least July 1995. (See July 2005 Consultation Report).  There is no evidence of VA having made efforts to obtain these records.  The SSA records must be obtained before a decision on the claims can be made. See Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

The Veteran filed an application for vocational rehabilitation, as indicated from his February 2000 application. The record does not reflect that efforts have been made to obtain those records.  

The RO should also obtain all outstanding VA treatment records, to include any dated prior to December 1996.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). The RO must search for these records under the two different names provided for the Veteran in the claims file.  

The record also shows that the Veteran was incarcerated at a correctional facility for two years in 1982.  On remand, the Veteran should be asked to sign authorization for release of any outstanding prison medical records. When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); See Bolton v. Brown, 8 Vet. App. 185 (1995).  .

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain any outstanding records of treatment of the Veteran, to include copies of all VA records prior to January 1997 at Lyons VAMC; prior to December 1996 at Coatesville VAMC; and any current records from Martinsburg VAMC or other VA facility. The RO must search for these records under the two different names provided for the Veteran in the claims file. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

The Veteran and his attorney also should be notified that they may submit medical evidence or other clinical records in support of his claim.  

2.  The RO should take all indicated action to contact the SSA in order to obtain copies of records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits. If the records are not available, a notation should be to that effect in the claims folder.

3.  The RO also take appropriate action to contact the Veteran in order to have him identify any medical records pertaining to treatment of his low back disorder that are not currently on file.  The RO then should obtain information and releases from the Veteran sufficient to retrieve copies of any records referable to his participation in the VA vocational rehabilitation program and treatment received in a correctional facility in 1982 and associate them with the claims folder. If the records are not available, a notation to that effect should be entered in the claims folder.

4.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



